DETAILED ACTION
Specification
The specification amendment received 8/18/22 is entered.

Election/Restrictions
Newly submitted claims 14-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 14-16 are now directed toward the “sub-combination” of  the pin.  However, original claim 1 was directed to the combination of the pin used in conjunction with the blocks.  Furthermore, restriction at the time of filing would have been appropriate because it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require “the flexible sheet to be captured on the neck prior to coupling the pin”, but more specifically “cutouts and a flange for snap-fit engagement” (claim 15) or “a splined axle for friction engagement” (claim 16).  The subcombination has separate utility such as a pin used to connect other items besides blocks (see, for example, Micklitz, US Pat. No. 4,581,793).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the phrase “a little larger” in claim 17 is not present in the specification regarding the head as compared to the flange.  It is only used with regards to the flange as compared to the hole (see page 6, lines 29-30).
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 now claims that “the neck having a diameter to allow free movement of the flexible sheet along the neck when the flexible sheet is captured with the hole” (emphasis added).  The term “free movement” is not present in the specification.  In fact, neither the term “free” nor the term “movement” is present in the spec.  The term “captured” also is not present in the spec.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a little larger” in claim 17 is a relative term which renders the claim indefinite (emphasis added). The term “a little larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thames (herein “Thames & Kosmos, Remote-Control Machines: Animals by Thames & Kosmos, 10/14/15, YouTube Video, 5 pages (screenshots)”) in view of Rong et al. (herein “Rong”; US Pat. No. 9,491,991) and as evidenced by Lankenau et al (herein “Lankenau”; US Pat. No. 9,855,978 B2).
Regarding claim 1, Thames discloses a toy construction set comprising : a) a building block forming a socket (page 4; noting socket can be seen within the blocks) forming a construction having a number of coupling sockets arranged in a spatial or planar pattern (page 4, as labeled), a number of coupling pins and a flexible sheet having at least one hole (page 4, as labeled), wherein each of the coupling pins extends in a longitudinal direction between a first end, being shaped for releasable attachment of the coupling pin to one of the coupling sockets, and a second end, extending away from the coupling socket in an attached position of the pin in the socket (page 4, as labeled and see page 5, close up of leg showing releasable insertion into the coupling socket; noting it is obvious it is releasable because other animals can be built after), the second end of the pin comprises a head arranged distally on a neck on the second end of the pin (page 4, noting the “neck” can simply be the region proximate the head), the neck has a cross section allowing the neck to pass freely through the hole (page 4 and 5; noting roughly full insertion), a size and shape of the hole and the a size and shape of the head are adapted such that passing the head through the hole tears or creates a plastic deformation on the flexible sheet (page 5, noting this is obvious and functionally possible given the relative size of each, and the fact that the head is configured to keep the sheet in place when attached to the block).  It is noted that Thames does not specifically disclose that the neck extends between the head and a flange of the pin, and a size and shape of the flange is such that passing the flange through the hole only requires deformation of the flexible sheet.  However, Thames discloses a pin wherein the head does not allow the flexible sheet to pass based on its relative size (page 5; see close up of leg).  In addition, Rong discloses a similar fastener with a pin wherein the neck extends between the head and a flange surrounding the pin (Fig. 4, proximate item 22 being the neck, and item 23 being the flange), and the size and shape of the flange is such that passing the flange through the hole requires deformation of the flexible sheet (Fig. 4, item 23 and col. 3, lines 1-8, see Fig. 2; noting this would be functionally possible given the relative size of the flange as compared to the hole). In addition, to evidence that it is well known in the art that the sheet material can actually deform during insertion of a larger diameter fastener, the Examiner evidences Lankenua which discloses a fastener with a larger diameter than the corresponding hole wherein the sheet material deforms during insertion of the fastener (Fig. 1, item 2 and col. 4, lines 22-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thames to use a pin with a neck that extends between the head and a flange surrounding the pin, and the size and shape of the flange is such that passing the flange through the hole requires deformation of the flexible sheet as taught and suggested by Rong (and as evidenced by Lankenau) because doing so would be applying a known technique (using a fastener with a flange, a neck, and a head, the fastener used to hold one material adjacent to a second material) to known product (a construction kit with a pin that holds a flexible sheet in place adjacent a block) ready for improvement to yield predictable results (using a pin with a flange, a neck, and a head; the flange and head used to hold the flexible material adjacent to a second material in the form of a block).
Regarding claim 2, the combined Thames and Rong disclose that the head is shaped like a panhead having a flat surface at a side of the head facing the neck (Rong: Figs. 3 and 4; noting the top of the fastener is slight curved convex or col. 3, lines 18-19; noting “domed shaped”).
Regarding claim 3, the combined Thames and Rong disclose that the hole is triangular (Rong: col. 2, lines 59-67; making obvious triangular holes).
Regarding claim 4, the combined Thames and Rong disclose that the cross section of the neck is circular (Rong: col. 2, lines 59-60; making obvious circular) having a diameter being smaller than a corresponding diameter of a circle circumscribing the triangular hole (Thames: page 5; noting this would be obvious given the functional ability of the fastener to fully slide into the flexible element; the neck region being proximate the head).
Regarding claim 5, the combined Thames and Rong disclose that a cross section of the flange is circular (Rong: Fig. 3, item 23) having a diameter being larger than the corresponding diameter of the circle circumscribing the triangular hole (Rong: Fig. 5; noting this is obvious given the relative dimensions of the flange as compared to the holes in the substrate, items 121).
Regarding claim 6, the combined Thames and Rong disclose that a largest cross section of the head is in a direction perpendicular to a longitudinal direction and is larger than a largest cross section of the hole in the flexible sheet (Thames: page 5, see close up of leg; noting this is obvious given that the head holds the flexible sheet in place, or Rong: Fig. 5).
Regarding claim 7, the combined Thames and Rong disclose that the hole in the flexible sheet, and the largest cross section of the head in a direction perpendicular to the longitudinal direction are both circular (Thames: page 4 as labelled, see also page 5).
Regarding claim 9, the combined Thames and Rong disclose that the construction set comprises two or more of the toy building blocks, and at least one connector pin having a first end adapted for being attached to a coupling socket on one of the toy building blocks, and an opposite end adapted for being attached to a coupling socket on the other one of the toy building blocks (Thames: page 4, as labelled).
Regarding claim 10, the combined Thames and Rong disclose that the flexible sheet is made from an elastically bendable material (Thames: page 5, close up; clearly showing a bendable material; noting elastic because it comes in straight sheets as seen on page 4).
Regarding claim 17, Thames discloses a toy construction set comprising a number of toy building blocks (page 4); b) a flexible sheet defining a hole having a hole diameter (page 4, as labeled), c) a coupling pin including: i) a shank (page 4, noting as labelled, this would be the portion protruding from the head); ii) a proximal coupling end extending from the shank and configured to releasably couple to the socket and pass through the hole without deforming the flexible sheet (page 4; noting this would be the distal end of the coupling pin and functionally possible given the intended use to reuse the pins with the flexible sheets); iii) an intermediate portion on the shank adjacent the proximal coupling end (page 4, this can simply be the intermediate portion of the shank), wherein the intermediate portion has a portion diameter (page 4, noting the same diameter as the rest of the shank); iv) a distal head spaced from the intermediate portion and having a flat surface with a head diameter a little larger than the portion diameter to require plastic deformation of the flexible sheet if the distal head is passed through the hole (page 5, noting this is obvious and functionally possible given the relative size of the head to the hole, and the fact that the head is configured to keep the sheet in place when attached). It is noted that Thames does not specifically disclose iii) an intermediate flange, wherein the intermediate flange has a flange diameter a little larger than the hole diameter to pass through the hole by deformation of the flexible sheet.  However, Thames discloses a pin wherein the head does not allow the flexible sheet to pass based on its relative size (page 5; see close up of leg).  In addition, Rong discloses a similar fastener with flange, wherein the intermediate flange has a flange diameter a little larger than the hole diameter to pass through the hole by deformation of the flexible sheet (Fig. 4, item 23 and col. 3, lines 1-8, see Fig. 2; noting this would be functionally possible given the relative size of the flange as compared to the hole). In addition, to evidence that it is well known in the art that the sheet material can actually deform during insertion of a larger diameter fastener, the Examiner evidences Lankenua which discloses a fastener with a larger diameter than the corresponding hole wherein the sheet material deforms during insertion of the fastener (Fig. 1, item 2 and col. 4, lines 22-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Thames to use a pin with a neck that extends between the head and a flange surrounding the pin, and the size and shape of the flange is such that passing the flange through the hole requires deformation of the flexible sheet as taught and suggested by Rong (and as evidenced by Lankenau) because doing so would be applying a known technique (using a fastener with a flange, a neck, and a head, the fastener used to hold one material adjacent to a second material) to known product (a construction kit with a pin that holds a flexible sheet in place adjacent a block) ready for improvement to yield predictable results (using a pin with a flange, a neck, and a head; the flange and head used to hold the flexible material adjacent to a second material in the form of a block).
Regarding claim 18, the combined Thames and Rong disclose that the flat surface opposes the intermediate flange and the distal head forms a convex distal surface (Rong: Figs. 3 and 4; noting the top of the fastener is slight curved convex or col. 3, lines 18-19; noting “domed shaped”).  
Regarding claim 19, the combined Thames and Rong disclose that the shank forms a neck between the intermediate flange and the distal head (Rong: Fig. 4, item 22), the neck having a neck diameter to allow free movement of the flexible sheet along the neck when the flexible sheet is captured with the hole between the intermediate flange and the distal head (Thames: noting this would be obvious and functionally possible given that the shank is a constant diameter as shown in Fig. 4, including a neck portion, and the coupling pin is configured to slide into the flexible sheet to attach it to the block).


Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not generally persuasive. 
The secondary reference Kim has been replaced by Rong.  As such, all arguments directed toward Kim are now moot.
In summary, the primary reference Thames discloses the use of a flexible sheet (page 4).  Thames also discloses the use of coupling pins that have a constant diameter shank (page 4).  These coupling pins are used to connect the flexible sheets to the blocks and can be used and reused to make multiple configurations (all pages).  Rong is brought in to show a similar fastener which also has a flange located in the intermediate portion (Fig. 4, item 23). This flange is used to connect one material adjacent the head; with the entire fastener used to connect that one material to an adjacent second material (Fig. 1 and col. 3, lines 1-9).  The Rong flange is clearly larger than the thru hole in the first and second material (Fig. 5).  Finally, the Examiner brings in Lankenau to evidence that it is well known in the art for the material to elastically deform when a larger diameter object is inserted into the hole.  This evidence would be especially pertinent to Thames which discloses the use of the flexible sheet material with the coupling pins.  Thus, it would have been obvious for the flexible material in Thames to elastically deform over the combined structure of Thames in view of Rong (i.e. the coupling pin in Thames having a flange as disclosed by Rong).  In this particular case, the incorporation of the flange disclosed in Rong into the primary reference Thames is essentially a bodily incorporation.  
Finally, applicant is kindly reminded that any new claims and any amendments to the claims should show specific support from the specification.
   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/7/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711